Citation Nr: 0513919	
Decision Date: 05/20/05    Archive Date: 06/01/05

DOCKET NO.  99-05 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a chronic right 
ankle disorder to include injury residuals.  

2.  Entitlement to service connection for a chronic right 
shoulder disorder to include injury residuals.  

3.  Entitlement to service connection for a chronic right 
hand disorder to include injury residuals and tendonitis.  

4.  Entitlement to service connection for a chronic right 
foot disorder to include injury residuals.  

5.  Entitlement to an initial disability evaluation in excess 
of 10 percent for the veteran's cervical spine degenerative 
joint disease.  




REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The veteran had active service from December 1978 to April 
1997.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a December 1998 rating decision of the 
Montgomery, Alabama, Regional Office (RO) which, in pertinent 
part, established service connection for cervical spine 
degenerative joint disease; assigned a 10 percent evaluation 
for that disability; established service connection for 
hemorrhoids; assigned a noncompensable evaluation for that 
disability; determined that the veteran had not submitted 
well-grounded claims of entitlement to service connection for 
chronic sore throat residuals, herpes, chlamydia, a chronic 
right ankle disorder, a chronic right shoulder disorder, a 
chronic right hand disorder, a chronic right foot disorder, 
pseudofolliculitis barbae, a chronic left knee disorder, a 
chronic left leg disorder, a chronic left foot disorder, and 
a chronic left ankle disorder and denied the claims; and 
denied service connection for both essential hypertension and 
a systolic heart murmur.  In March 1999, the RO granted 
service connection for herpes and assigned a noncompensable 
evaluation for that disability.  In June 1999, the veteran 
was afforded a hearing before a Department of Veterans 
Affairs (VA) hearing officer.  

In April 2000, the RO granted service connection for a 
history of pseudofolliculitis and assigned a noncompensable 
evaluation for that disability.  In June 2002, the RO 
increased the evaluation for the veteran's hemorrhoids from 
noncompensable to 10 percent disabling and effectuated the 
award as of March 26, 2002.  In November 2002, the RO, in 
pertinent part, reviewed the veteran's claims of entitlement 
to service connection for chronic sore throat residuals, 
chlamydia, a chronic right ankle disorder, a chronic right 
shoulder disorder, chronic right hand disorder to include 
tendonitis, a chronic right foot disorder, a chronic left 
knee disorder, a chronic left ankle disorder, and a chronic 
left foot disorder on the merits and denied the claims.  In 
May 2003, the Board denied service connection for a chronic 
disorder manifested by a sore throat, chlamydia, a chronic 
left knee disorder, a chronic left leg disorder, a chronic 
left ankle disorder, a chronic left foot disorder, and a 
systolic heart murmur; denied a compensable evaluation for 
the veteran's hemorrhoids for the period prior to March 26, 
2002; denied an evaluation in excess of 10 percent for his 
hemorrhoids for the period on and after March 26, 2002; and 
remanded the issues of his entitlement to service connection 
for a chronic right ankle disorder, a chronic right shoulder 
disorder, a chronic right hand disorder, a chronic right foot 
disorder, and essential hypertension; an initial evaluation 
in excess of 10 percent for his cervical spine degenerative 
joint disease; and an initial compensable evaluation for his 
herpes to the RO for additional action.  

In May 2004, the Board denied both service connection for 
essential hypertension and an initial compensable evaluation 
for the veteran's herpes and remanded the issues of his 
entitlement to service connection for a chronic right ankle 
disorder, a chronic right shoulder disorder, a chronic right 
hand disorder, and chronic right foot disorder and an initial 
evaluation in excess of 10 percent for his cervical spine 
disability to the RO for additional action.  The veteran has 
been represented throughout this appeal by the American 
Legion.  

For the reasons and bases discussed below, service connection 
for both chronic right ankle sprain residuals and a chronic 
right shoulder disorder is GRANTED and service connection for 
a chronic right hand disorder to include injury residuals and 
tendonitis is DENIED.  

The issues of service connection for a chronic right foot 
disorder and an initial compensable evaluation for the 
veteran's cervical spine disability are REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  
The VA will notify the veteran if further action is required 
on his part.  


FINDINGS OF FACT

1.  Chronic right ankle sprain residuals were initially 
manifested during active service.  

2.  Service connection is currently in effect for cervical 
spine degenerative joint disease, gastroesophageal reflux 
disease, hemorrhoids, herpes, and a history of 
pseudofolliculitis barbae.  

3.  The veteran's chronic right shoulder pain and limitation 
of motion have been shown to be etiological related to his 
service-connected cervical spine disability.  

4.  The veteran's inservice right hand injuries were acute 
and transitory in nature and resolved without chronic 
residuals.  

5.  A chronic right hand disorder was not shown on repeated 
VA examination.  


CONCLUSIONS OF LAW

1.  Chronic right ankle sprain residuals were incurred during 
active service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 
2002); 38 C.F.R. § 3.303 (2004).  

2.  A chronic right shoulder disability manifested by pain 
and limitation of motion was incurred proximately due to or 
as the result of the veteran's service-connected cervical 
spine disability.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 
2002); 38 C.F.R. § 3.310(a) (2004).  

3.  A chronic right hand disorder to include injury residuals 
and tendonitis was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 
38 C.F.R. § 3.303 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for chronic disability 
arising from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  For 
the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (2004).  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2004).  

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2002).  The United 
States Court of Appeals for Veterans Claims (Court) has 
clarified that service connection shall be granted on a 
secondary basis under the provisions of 38 C.F.R. § 3.310(a) 
where it is demonstrated that a service-connected disorder 
has aggravated a nonservice-connected disability.  Allen v. 
Brown, 7 Vet. App. 439 (1995).  Service connection is 
currently in effect for cervical spine degenerative joint 
disease, gastroesophageal reflux disease, hemorrhoids, 
herpes, and a history of pseudofolliculitis barbae.  



I.  Right Ankle

The veteran's service medical records indicate that he was 
seen for right ankle and foot trauma.  An April 1983 Army 
treatment entry states that the veteran complained of right 
ankle pain and edema after injuring the joint while playing 
baseball the day prior to the examination.  Contemporaneous 
X-ray studies of the right ankle revealed no findings 
consistent with a fracture.  An impression of a right ankle 
sprain was advanced.  At a February 1993 Army periodic 
physical evaluation, the veteran complained of occasionally 
painful torn right foot ligaments.  The military examiner 
observed no right lower extremity or foot abnormalities.  An 
August 1996 treatment record states that the veteran 
complained of chronic right ankle pain.  He presented a 
history of a prior right ankle lateral ligamental strain.  
Impressions of chronic right ankle ligamental thickening and 
shortening and possible osteoarthritis were advanced.  At his 
March 1997 physical examination for service separation, the 
veteran was diagnosed with a "recurring right ankle 
sprain."  

At the June 1999 hearing before a VA hearing officer, the 
veteran testified that he had initially injured his right 
ankle while playing basketball on Johnson Island in 1980 
during active service.  Another player jumped and landed on 
the inside of his right ankle.  The veteran's ankle became 
swollen and he was given a physical profile.  He stated that 
his right ankle was painful when he ran or stood for 
prolonged periods of time.  

At a July 2003 VA examination for compensation purposes, the 
veteran presented a history of an inservice right ankle 
injury.  An impression of a "history of long-standing" 
ankle pain was advanced.   

At a September 2004 VA examination for compensation purposes, 
the veteran was diagnosed with recurrent right ankle sprains.  
Contemporaneous X-ray studies of the right ankle revealed an 
intact ankle mortise and no fracture residuals, dislocations, 
or degenerative changes.  

The veteran sustained a right ankle sprain during active 
service.  He was diagnosed with recurrent right ankle sprains 
at his March 1997 physical examination for service separation 
and the most recent VA examination for compensation purposes 
of record.  In the absence of any competent evidence to the 
contrary, the Board finds that service connection is now 
warranted for chronic right ankle sprain residuals.  


II.  Right Shoulder

The veteran's service medical records indicate that he 
complained of right shoulder pain.  A July 1987 Army 
treatment record states that the veteran complained of neck 
and shoulder pain of four days' duration.  The veteran was 
diagnosed with myalgia secondary to torticollis.  Army 
clinical documentation dated in December 1995 and January 
1996 notes that the veteran complained of right shoulder pain 
and an associated impaired ability to lift heavy objects; to 
do pushups; and to throw.  He reported having injured his 
right shoulder while playing football in October 1995.  On 
examination of the right shoulder, the veteran exhibited a 
full range of motion of the joint with pain between 85 and 
105 degrees and no joint impingement.  Contemporaneous X-ray 
studies of the right shoulder revealed no findings consistent 
with either a fracture or joint dislocation.  Impressions of 
right shoulder strain, right shoulder and lateral biceps 
strain, "probable right shoulder impingement," and "right 
shoulder strain vs. internal derangement" were advanced.  A 
February 1996 treatment record states that the veteran 
complained of continued right shoulder pain.  An impression 
of a "rotator cuff long head biceps injury" was advanced.  
A June 1996 treatment record states that the veteran 
complained of right hand pain.  Treating military medical 
personnel observed that the veteran exhibit right trapezius 
muscle spasms.  An impression of muscle spasm was advanced.  
At his March 1997 physical examination for service 
separation, the veteran complained of chronic right shoulder 
pain.  He reported having initially injured the joint in 
October 1995 while playing football.  The military examiner 
identified no right shoulder or other upper extremity 
abnormalities.  

At a September 1998 VA examination for compensation purposes, 
the veteran reported that he sustained a chronic right 
shoulder injury while playing football during active service.  
A diagnosis of "normal right shoulder with no loss of 
functional due to pain" was advanced.  

At the hearing on appeal, the veteran testified that he 
initially injured his right shoulder during active service 
while playing football.  He stated that he experienced 
chronic right shoulder pain.  

At the September 2004 VA examination for compensation 
purposes, the veteran complained of chronic right shoulder 
pain.  On examination of the right shoulder, the veteran 
exhibited right shoulder limitation of motion.  
Contemporaneous VA X-ray studies of the right shoulder 
revealed no abnormalities.  The veteran was diagnosed with 
"cervical sprain by history and service medical record with 
extension of the pain to the right trapezius and upper 
shoulder area."  The VA examiner commented that "there is 
no diagnosed disability of the right shoulder."  

The veteran sustained an inservice right shoulder injury for 
which he was treated on numerous occasions.  Impressions of 
right shoulder strain, lateral biceps muscle strain, and a 
possible rotator cuff injury were advanced.  The veteran 
continued to complain of chronic right shoulder pain 
following service separation.  At the most recent VA 
examination for compensation purposes, the veteran exhibited 
right shoulder limitation of motion and was diagnosed with 
right trapezius and upper shoulder area muscular pain.  While 
noting that a right shoulder disorder was "not diagnosed," 
the VA examiner acknowledged that the veteran exhibited a 
right shoulder disability manifested by pain and limitation 
of motion attributable to his service-connected cervical 
spine disability.  

The veteran has consistently complained of chronic right 
shoulder pain following his inservice injury.  At the most 
recent VA examination for compensation purposes, the veteran 
exhibited significant right shoulder area muscular pain and 
limitation of motion attributed to his service-connected 
cervical spine disability.  Upon resolution of reasonable 
doubt in the veteran's favor, the Board finds that service 
connection for a chronic right shoulder disability manifested 
by pain and limitation of motion is warranted.  

III.  Right Hand Disorder

Army clinical documentation dated on October 24, 1995, shows 
that the veteran complained of right hand pain of one week's 
duration.  He denied sustaining any hand trauma.  On 
examination of the right hand, the veteran exhibited third 
and fourth metacarpophalangeal area pain and no swelling or 
deformity.  Contemporaneous X-ray studies of the right hand 
were within normal limits.  An October 26, 1995, Army 
treatment states that the veteran complained of right hand 
pain and swelling.  He reported that he injured his right 
hand while playing football.  Contemporaneous X-ray studies 
of the right hand revealed findings consistent with mild soft 
tissue swelling and no "definite fracture."  An impression 
of right hand pain was advanced.  A December 1995 Army 
treatment record states that the veteran complained of right 
upper extremity pain which extended from the hand to the 
shoulder.  Contemporaneous X-ray studies of the right index 
finger revealed no fracture or dislocation of the digit.  

An August 1996 treatment states that the veteran complained 
of intermittent right index finger pain.  He reported that he 
had jammed his right index finger.  On examination, the 
veteran exhibited a slightly larger right first 
metacarpophalangeal joint as compared to the left.  
Impressions of "chronic right first metacarpophalangeal 
joint capsular thickening secondary to a history of trauma 
and possible osteoarthritis" was advanced.  A September 1996 
treatment record states that the veteran complained of right 
hand pain of one year's duration.  An impression of right 
hand tendonitis was advanced.  At his March 1997 physical 
evaluation, the veteran complained of chronic right hand 
pain.  He presented a history of having sustained an initial 
right hand injury while playing football in October 1995.  
The military examiner identified no right hand or other upper 
extremity abnormalities.  

At the September 1998 VA examination for compensation 
purposes, the veteran reported that he had injured his hand 
while playing football during active service.  The veteran 
was diagnosed with "normal hands."  

At the hearing on appeal, the veteran testified that he 
initially injured his right hand while playing football 
during active service.  He stated that he experienced chronic 
right hand pain which impaired his ability to drive; to use 
tools; and to open jars and other containers.  

An April 2002 VA X-ray study of the right hand notes that the 
veteran complained of right hand pain and history of trauma.  
No bone, joint, or soft tissue abnormalities were identified.  

At the July 2003 VA examination for compensation purposes, 
the veteran complained of chronic right hand pain.  An 
impression of a "history of long standing right hand pain" 
"probably related to soft tissue inflammation" was 
advanced.  

At the September 2004 VA examination for compensation 
purposes, the veteran exhibited no right hand abnormalities.  
The VA examiner commented that there was "no diagnosed 
disability of the right hand."  

The Board has reviewed the probative evidence of record 
including the veteran's testimony and written statements on 
appeal.  The veteran was treated for right hand trauma during 
active service.  At his March 1997 physical examination for 
service separation, the veteran complained of chronic right 
hand pain.  No right hand abnormalities were identified on 
examination.  While the veteran has continued to complain of 
chronic right hand pain following service separation, no 
chronic right hand disorder has been diagnosed or otherwise 
objectively identified on repeated post-service physical 
evaluation.  

In the absence of evidence of current disability, there can 
be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).  According, the Board concludes that service 
connection for a chronic right hand disorder is not 
warranted.  




IV.  VCAA

The Court's decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a Veterans Claims Assistance 
Act of 2000 (VCAA) notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable RO decision on a claim for VA benefits.  In May 
2002, July 2002, August 2003, and May 2004, the veteran was 
provided with VCAA notices which informed him of the evidence 
needed to support his claims of entitlement to service 
connection for a chronic right ankle disorder, a chronic 
right shoulder disorder, and a chronic right hand disorder; 
what actions he needed to undertake; and how the VA would 
assist him in developing his claims.  The veteran has been 
afforded multiple VA examinations for compensation purposes.  
The examination reports are of record.  The veteran was 
afforded a hearing before a VA hearing officer.  The hearing 
transcript is of record.  The VA has secured or attempted to 
secure all relevant documentation to the extent possible.  
There remains no issue as to the substantial completeness of 
the veteran's claim.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 
2002); 38 C.F.R §§ 3.102, 3.159, 3.326(a) (2004).  Any duty 
imposed on the VA, including the duty to assist and to 
provide notification, has been met.  Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Therefore, the Board finds that 
appellate review of the veteran's claim would not constitute 
prejudicial error.  


ORDER

Service connection for chronic right ankle sprain residuals 
is GRANTED.  

Service connection for a chronic right shoulder disability 
manifested by pain and joint limitation of motion is GRANTED.  

Service connection for a chronic right hand disorder to 
include injury residuals and tendonitis is DENIED.  



REMAND

The veteran asserts that both service connection for chronic 
right foot injury residuals and an initial evaluation in 
excess of 10 percent for his cervical spine disability are 
warranted.  The veteran's service medical records reflect 
that he sustained multiple right foot injuries while playing 
sports.  The report of the September 2004 VA examination for 
compensation purposes states that the veteran exhibited right 
first metatarsophalangeal degenerative changes on 
contemporaneous X-ray study.  Notwithstanding this fact, the 
VA physician opined that "there is no diagnosed disability 
of the right foot."  The examiner advanced no findings as to 
the relationship, if any, between the veteran's inservice 
right foot trauma and his chronic right foot degenerative 
changes.  

An April 1997 Army X-ray study of the cervical spine revealed 
C5-6 interspace narrowing.  An impression of cervical spine 
degenerative changes was advanced.  A September 1998 X-ray 
study of the cervical spine shows that the veteran was 
diagnosed with cervical spine degenerative disc disease.  A 
March 2002 VA X-ray study of the cervical spine advanced an 
impression of "mild discogenic degenerative disease within 
the mid-cervical spine, unchanged since 5-9-00."  The 
examination reports of record do not address whether the 
veteran's chronic cervical degenerative disc disease is a 
component of his service-connected cervical spine disability.  

The VA's statutory duty to assist the veteran includes the 
duty to conduct a thorough and contemporaneous examination so 
that the evaluation of the claimed disability will be a fully 
informed one.  Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  The Board finds that further VA examination for 
compensation purposes would be helpful in resolving the 
issues raised by the instant appeal.  

Accordingly, this case is REMANDED for the following action:  

1.  Schedule the veteran for a VA 
examination for compensation purposes in 
order to determine the current nature and 
severity of his chronic right foot 
disability and service-connected cervical 
spine disability.  All indicated tests 
and studies should be accomplished and 
the findings then reported in detail.  

The examiner or examiners should advance 
an opinion addressing the following 
questions:  

a.  Is it more likely than not 
(i.e., probability greater than 50 
percent); at least as likely as not 
(i.e., probability of 50 percent); 
or less likely than not (i.e., 
probability less than 50 percent) 
that any identified chronic right 
foot disability, including 
degenerative changes, had its onset 
during active service; is 
etiological related to the veteran's 
inservice right foot trauma; or 
otherwise originated during active 
service.  

b.  Is it more likely than not 
(i.e., probability greater than 50 
percent); at least as likely as not 
(i.e., probability of 50 percent); 
or less likely than not (i.e., 
probability less than 50 percent) 
that the veteran's chronic cervical 
spine degenerative disc disease had 
its onset during active service or 
otherwise originated during active 
service.  

The examiner or examiners should identify 
the limitation of activity imposed by the 
veteran's service-connected cervical 
spine disability and any associated pain 
with a full description of the effect of 
the disability upon his ordinary 
activities.  The examiner or examiners 
should fully describe any weakened 
movement, excess fatigability, and 
incoordination present.  Determinations 
on whether the veteran exhibits pain with 
use of the cervical spine should be noted 
and described.  If feasible, the 
determinations concerning pain, weakness 
and fatigability should be portrayed in 
terms of the degree of additional range 
of motion loss or ankylosis.  If such a 
determination is not feasible, this 
should be stated for the record and the 
reasons provided.  The examiner or 
examiners should express an opinion as to 
the impact of the veteran's cervical 
disability upon his vocational pursuits.  

Send the claims folders to the examiner 
or examiners for review.  The examination 
report should specifically state that 
such a review was conducted.  

2.  Then readjudicate the veteran's 
entitlement to both service connection 
for a chronic right foot disorder to 
include injury residuals and an initial 
evaluation in excess of 10 percent for 
his cervical spine disability.  If the 
benefits sought on appeal remain denied, 
the veteran and his accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
which addresses all relevant actions 
taken on the claims for benefits, to 
include a summary of the evidence and 
applicable law and regulations 
considered, since the issuance of the 
last SSOC.  The veteran should be given 
the opportunity to respond to the SSOC.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


